DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6, and 8 – 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al (US Patent Application Publication 2005/0271194), and in view of Dany Sylvain (US Patent Application Publication 2008/0084831). Hereinafter Woods and Sylvain.

Regarding claim 1, Woods discloses a client/server software based system comprising a plurality of processors and software components in one or more computers (each network client includes a computer that includes CPU for executing teleconference application, FIG. 1, paragraph [0009]), said server software configured to: 
the teleconference application handles the VoIP audio connection, paragraph [0009]); 
b) provide control information to a control panel interface that permits a client using said control panel interface to manage audio information (the network client includes feature for the user for selecting a solo button, enhance button, mute button and sidebar button in the GUI application, FIG. 1, paragraph [0009], [0029], [0032], [0035], [0038]); and
c) provide a user interface on a user computer of said system that permits management of a group call between one or more operators acting as callers and a larger number of listeners (the remote participant manually determines which participant is using which headset and provide identifiable features for the icon, paragraph [0019]; the user interface (i.e. the icons provided identifiable features) permits the remote participant to manage a group call on the user computer (i.e. the icons provided allows the remote participant to determine which participant is using which headset)).
However, Woods does not explicitly disclose “wherein said system, during an audio conference, is a non-blocking system that provides full audio summing allowing voice conversation audio initiated and directed from one client to another to be delivered and heard by the other client without any action required on the part of the receiving client.”
Sylvain discloses the conference bridge detects audio signals coming from communication terminal that is dominant to be selected as the active source during the conference call (i.e. when user 3 stops talking and user 2 begins talking), where the outgoing RTP streams are provided to the corresponding conference participants, and the conference bridge can be further configured to select multiple audio signals from different sources to provide in the outgoing audio streams (paragraphs [0031] – [0034]). The conference bridge does not block or prevent the conference participants from providing voice conversation and the participants do not require to perform any action to receive the audio. The conference bridge provides full audio summing, i.e. the conference bridge selects multiple audio signals to provide outgoing audio stream to the participants.  
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woods and Sylvain before him or her, to incorporate the conference bridge detecting dominant audio signals and selecting multiple audio signals as source signals as taught by Sylvain, to improve the system of Woods for the motivation of an efficient and effective technique to identify the participant who is actively talking during a conference call (paragraph [0005] of Sylvain).

Regarding claim 2, Woods and Sylvain disclose the system of claim 1, Woods discloses wherein said processors and software components run on hardware (each network client includes a computer and base unit includes radio transceiver to handle multiple audio channels and VoIP interface to a network (e.g. the internet), FIG. 1, paragraph [0008], [0009]). 

Regarding claim 3, Woods and Sylvain disclose the system of claim 1, Woods discloses wherein said clients and server deploy on standard, off-the-shelf, personal computer based hardware using existing network infrastructure within either a private local area network or over the public Internet with no geographic constraints (each network client includes a computer and base unit includes radio transceiver to handle multiple audio channels and VoIP interface to a network (e.g. the internet), FIG. 1, paragraph [0008], [0009]). 

Regarding claim 4, Woods and Sylvain disclose the system of claim 1, Woods discloses wherein said clients or server deploy over a public Internet or private network (each network client includes a computer and base unit includes radio transceiver to handle multiple audio channels and VoIP interface to a network (e.g. the internet), FIG. 1, paragraph [0008], [0009]). 

Regarding claim 6, Woods and Sylvain disclose the system of claim 1, Woods discloses wherein a system administration interface provides one or both of: 
a) the ability to remotely configure all parameters of said system (the remote participant can manually determine which participant is using which headset and provide identifiable features for the icon, paragraph [0019]); and 
b) the ability to remotely monitor the status all client connections. 

Regarding claim 8, Woods and Sylvain disclose the system of claim 1, but Woods does not explicitly disclose wherein a device interface provides one or more or all of:
 a) ability to connect a plurality of external audio devices to the system with no user action required; 
b) ability to interface standard analog telephone lines through the use of an off-the-shelf telephone interface device; and 
c) ability to sense external logic inputs and activate external logic outputs using input/output hardware. 
Sylvain discloses the conference bridge detects audio signals coming from communication terminal that is dominant to be selected as the active source during the conference call (i.e. when user 3 stops talking and user 2 begins talking), where the outgoing RTP streams are provided to the corresponding conference participants, and the conference bridge can be further configured to select multiple audio signals from different sources to provide in the outgoing audio streams (paragraphs [0031] – [0034]). The conference bridge does not block or prevent the conference participants from providing voice conversation and the participants do not require to perform any action to receive the audio. The conference bridge provides full audio summing, i.e. the conference bridge selects multiple audio signals to provide outgoing audio stream to the participants.  
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woods and Sylvain before him or her, to incorporate the conference bridge detecting dominant audio signals and selecting multiple audio signals as source signals as taught by Sylvain, to improve the system of Woods for the motivation of an efficient and effective technique to identify the participant who is actively talking during a conference call (paragraph [0005] of Sylvain).

Regarding claim 9, Woods and Sylvain disclose the system of claim 1, Woods discloses wherein the system supports one or more features that are available in professional hardware based intercom solutions, comprising: 
a) Channel Isolation (ISO), the ability to create a private two-way point-to-point conversation between clients; 

c) client adjustable audio level control for each selectable communication channel with differentiated handling of audio levels for individual clients and groups (the volume of the selected participant is increased and/or lowered, paragraph [0033]). 

Regarding claim 10, Woods and Sylvain disclose the system of claim 1, Woods discloses using said VoIP techniques, wherein when used with mobile PDAs, SmartPhones, and other off-the-shelf handheld devices connected over WiFi and Cellular data connections, provides enhanced replacement functionality for traditional Two-Way Radios (the base unit and wireless headsets include radio transceivers to handle multiple audio channels and are connected over the network, paragraph [0008]). 

Regarding claim 11, Woods and Sylvain disclose the system of claim 1, Woods discloses using said VoIP techniques, wherein when deployed on mini-PCs with a sound card connected to standard analog 4-wire phone, provides enhanced replacement functionality of the traditional hard-wired analog 4-wire conference bridge (base unit includes POTS interface that connects to POTS via telephone network and sound cards are included in the network client computer, paragraph [0008], [0009]). 

Regarding claim 12, Woods and Sylvain disclose the system of claim 1, Woods discloses wherein audio sources include one or more of audio from a wired audio device, audio wireless stereo headset, paragraph [0008], [0010]), audio from a telephone, and audio from a two-way radio. 

Regarding claim 13, Woods and Sylvain disclose the system of claim 1, Woods discloses wherein said control information is provided on a plurality of workstations (multiple network client include computer, paragraph [0009]). 

Regarding claim 14, Woods and Sylvain disclose the system of claim 13, Woods discloses wherein each of said workstations are configured to dynamically configure said control information (the remote participant manually determine which participant is using which headset and provide identifiable features, paragraph [0019]). 

Regarding claim 15, Woods and Sylvain disclose a method of communicating, comprising sending and receiving audio information using a system of claim 1 (see rejection of Claim 1 above).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al (US Patent Application Publication 2005/0271194) in view of Dany Sylvain (US Patent Application Publication 2008/0084831), and in further view of Shay et al (US Patent Application Publication 2004/0114607). Hereinafter Woods, Sylvain and Shay.

Regarding claim 5, Woods and Sylvain disclose the system of claim 1, but do not explicitly disclose wherein the VoIP techniques utilized allow: 

b) specification of the audio time slice per packet to reduce network bandwidth in favor of increased latency which permits operation over limited bandwidth channels. 
Shay discloses “specification of system and client audio bandwidth to allow user control of audio quality and network bandwidth requirements” as the audio packets with higher priority is queued behind the previous audio packets in the progress of being sent, the succeeding groups of audio packets continue to arrive before the previous audio packets have been sent, each groups being sent with less and less delay (paragraph [0068]); and “specification of the audio time slice per packet to reduce network bandwidth in favor of increased latency which permits operation over limited bandwidth channels” as the senders and receivers include digital circuit for encoding and decoding packets as well as performing clock functions, the audio latency is determined by the queuing delay to minimize the packet overhead, minimize the audio latency, and maximize the number of audio channels (paragraph [0044], [0060]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woods, Sylvain and Shay before him or her, to incorporate the audio data transmission that determines for the bandwidth and latency as taught by Shay, to improve the modified system of Woods-Sylvain for the motivation of providing transmission of audio with no interruptions and low latency in audio delivery (paragraph [0020] of Shay).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods et al (US Patent Application Publication 2005/0271194) in view of Dany Sylvain (US Patent Gonzalo Lucioni (US Patent 7092382). Hereinafter Woods, Sylvain and Lucioni.

Regarding claim 7, Woods and Sylvain disclose the system of claim 6, but do not explicitly disclose wherein said ability to remotely monitor the status of all client connections includes the ability to monitor audio data rates and packet loss statistics. 
Lucioni discloses the transmission of the audio data is monitored by the receiving communication system and an information item relating to the transmission can be transmitted to the transmitting communication system (col. 4 lines 24 – 32).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Woods, Sylvain and Lucioni before him or her, to incorporate the audio data transmission monitoring as taught by Lucioni, to improve the modified system of Woods-Sylvain for the motivation of improving the real-time characteristics of voice transmission via packet-oriented communication networks (col. 1 lines 29 – 30 of Lucioni).

Response to Arguments
Applicant's arguments, see page 5, filed January 8, 2021, with respect to claims 1 – 15 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
John D. SORRELL – the multimedia switch is shared resource for creating very large, non-blocking, Cross-point arrays, where Audio Mixers are similar to audio bridges serve as audio MCUs that combine multiple audio inputs for playback when used in combination with Multimedia Switches 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468